
	
		II
		112th CONGRESS
		1st Session
		S. 2014
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To reform the United States Postal Service, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Postal Investment Act of
			 2011.
		2.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)CommissionThe
			 term Commission means the Postal Regulatory Commission.
			(2)Postal
			 ServiceThe term Postal Service means the United
			 States Postal Service.
			IPostal Service
			 Retiree Health Benefits
			101.Short
			 titleThis title may be cited
			 as the Postal Service Retiree Health
			 Benefits Act of 2011.
			102.Postal Service
			 Retiree Health Benefits
				(a)Postal Service
			 Retiree Health Benefits FundChapter 89 of title 5, United States Code,
			 is amended by striking section 8909a and inserting the following:
					
						8909a.Postal Service Retiree Health Benefits
				Fund
							(a)There is in the
				Treasury of the United States a Postal Service Retiree Health Benefits Fund (in
				this section referred to as the Fund) which shall be
				administered in accordance with this section.
							(b)The Fund is
				available without fiscal year limitation for payments required under section
				8906(g)(2)(A).
							(c)(1)Except as provided
				under paragraph (2)—
									(A)the Secretary of the Treasury shall
				immediately invest, in interest-bearing securities of the United States such
				currently available portions of the Fund as are not immediately required for
				payments from the Fund; and
									(B)such investments shall be made in the
				same manner as investments for the Civil Service Retirement and Disability Fund
				under section 8348.
									(2)After the date of the enactment of
				the Postal Service Retiree Health Benefits Act of 2011 and the appointment of
				members to the Postal Service Retiree Health Benefits Investment Board under
				subsection (e) of this section, the Fund shall be managed and invested in
				accordance with that subsection.
								(d)(1)Not later than June 30,
				2007, and by June 30 of each succeeding year, the Office shall compute the net
				present value of the future payments required under section 8906(g)(2)(A) and
				attributable to the service of Postal Service employees during the most
				recently ended fiscal year.
								(2)(A)Not later than June 30,
				2007, the Office shall compute, and by June 30 of each succeeding year, the
				Office shall recompute the difference between—
										(i)the net present value of the excess of
				future payments required under section 8906(g)(2)(A) for current and future
				United States Postal Service annuitants as of the end of the fiscal year ending
				on September 30 of that year; and
										(ii)(I)the value of the assets
				of the Postal Retiree Health Benefits Fund as of the end of the fiscal year
				ending on September 30 of that year; and
											(II)the net present value computed under
				paragraph (1).
											(B)Not later than June 30, 2012, the
				Office shall compute, and by June 30 of each succeeding year shall recompute, a
				schedule including a series of annual installments which provide for the
				liquidation of any liability or surplus by September 30, 2056, or within 15
				years, whichever is later, of 80 percent of the net present value determined
				under subparagraph (A), including interest at the rate used in that
				computation.
									(3)(A)The United States
				Postal Service shall pay into such Fund—
										(i)$5,400,000,000, not later than
				September 30, 2007;
										(ii)$5,600,000,000, not later than
				September 30, 2008;
										(iii)$1,400,000,000, not later than
				September 30, 2009; and
										(iv)$5,500,000,000, not later than
				September 30, 2010.
										(B)Not later than September 30, 2012,
				and by September 30 of each succeeding year, the United States Postal Service
				shall pay into such Fund the sum of—
										(i)the net present value computed under
				paragraph (1); and
										(ii)except as provided under subparagraph
				(C), any annual installment computed under paragraph (2)(B).
										(C)(i)In this subparagraph,
				the term available revenues means the difference between the
				revenues of the United States Postal Service in any fiscal year and the
				expenses of the United States Postal Service in that fiscal year.
										(ii)Except as provided under clause
				(iii), the payment under subparagraph (B)(ii) for any fiscal year shall be the
				lesser of—
											(I)the amount which would otherwise be
				payable under subparagraph (B)(ii) if not for this subparagraph; or
											(II)the amount of available
				revenues.
											(iii)The United States Postal Service
				shall not make a payment under subparagraph (B)(ii) for any fiscal year for
				which the United States Postal Service has outstanding debt under section 2005
				of title 39.
										(4)Computations under this subsection
				shall be made consistent with the assumptions and methodology used by the
				Office for financial reporting under subchapter II of chapter 35 of title
				31.
								(5)(A)(i)Any computation or
				other determination of the Office under this subsection shall, upon request of
				the United States Postal Service, be subject to a review by the Postal
				Regulatory Commission under this paragraph.
										(ii)Upon receiving a request under
				clause (i), the Commission shall promptly procure the services of an actuary,
				who shall hold membership in the American Academy of Actuaries and shall be
				qualified in the evaluation of healthcare insurance obligations, to conduct a
				review in accordance with generally accepted actuarial practices and principles
				and to provide a report to the Commission containing the results of the review.
				The Commission, upon determining that the report satisfies the requirements of
				this subparagraph, shall approve the report, with any comments it may choose to
				make, and submit it with any such comments to the Postal Service, the Office of
				Personnel Management, and Congress.
										(B)Upon receiving the report under
				subparagraph (A), the Office of Personnel Management shall reconsider its
				determination or redetermination in light of such report, and shall make any
				appropriate adjustments. The Office shall submit a report containing the
				results of its reconsideration to the Commission, the Postal Service, and
				Congress.
									(6)After consultation with the United
				States Postal Service, the Office shall promulgate any regulations the Office
				determines necessary under this subsection.
								(e)Postal Service
				Retiree Health Benefits Investment Board
								(1)MembershipThe
				Fund shall have a Postal Service Retiree Health Benefits Investment Board (in
				this subsection referred to as the Investment Board) consisting
				of 5 members, all of whom shall be appointed by the Secretary of the Treasury
				in consultation with—
									(A)the United States
				Postal Service;
									(B)the Postal
				Regulatory Commission;
									(C)the Office of
				Personnel Management; and
									(D)the several
				employee groups and bargaining unions representing postal employees.
									(2)QualificationsMembers
				of the Board shall have substantial experience, training, and expertise in the
				management of financial investments and pension benefit plans.
								(3)Terms
									(A)In
				generalExcept as provided under subparagraph (B), each member
				shall be appointed for a 3-year term.
									(B)Initiated
				appointmentsThe initial members appointed under this paragraph
				shall be divided into equal groups so nearly as may be, of which 1 group will
				be appointed for a 1-year term, 1 for a 2-year term, and 1 for a 3-year
				term.
									(C)VacanciesA
				vacancy in the Investment Board shall not affect the powers of the Investment
				Board and shall be filled in the same manner as the selection of the member
				whose departure caused the vacancy.
									(D)Continuation
				until successor appointedUpon the expiration of a term of a
				member of the Board, that member shall continue to serve until a successor is
				appointed.
									(4)PowersThe
				Investment Board shall—
									(A)carry out the
				duties of the Secretary in relation to the Fund;
									(B)retain
				independent advisers to assist it in the formulation and adoption of its
				investment guidelines on the allocation of investment to various types of broad
				based market indexes and government securities;
									(C)retain
				independent investment managers to invest the assets of the Fund in a manner
				consistent with such investment guidelines;
									(D)direct investment
				of assets in the Fund, under the policies adopted under subparagraph
				(B);
									(E)pay
				administrative expenses of the Fund from the assets in the Fund; and
									(F)transfer funds to
				the Office of Personnel Management to pay benefits payable under subsection (b)
				from the assets of the Fund.
									(5)Rules and
				administrative powersThe Investment Board shall have the
				authority to make rules to govern its operations, utilize agency staff, and
				contract with outside advisers to provide legal, accounting, investment
				advisory, or other services necessary for the proper administration of this
				subsection. In the case of contracts with investment advisory services,
				compensation for such services may be on a fixed contract fee basis or on such
				other terms and conditions as are customary for such services.
								(6)QuorumThree
				members of the Investment Board constitute a quorum to do business. Investment
				guidelines shall be adopted by a unanimous vote of the Investment Board. All
				other decisions of the Investment Board shall be decided by a majority vote of
				the quorum present. All decisions of the Investment Board shall be entered upon
				the records of the Investment Board.
								(7)FundingThe
				expenses of the Investment Board incurred under this subsection shall be paid
				from the Fund, and shall not exceed 1 percent of the value of the assets of the
				Fund in any fiscal year.
								(8)Delegated
				powersNothing in this paragraph shall be construed to limit the
				Secretary’s authorities in administering the Fund.
								(f)Reporting
				requirements and fiduciary standardsThe following reporting
				requirements and fiduciary standards shall apply with respect to the
				Fund:
								(1)Duties of the
				Investment BoardMembers of the Investment Board shall discharge
				their duties (including the voting of proxies) with respect to the assets of
				the Fund solely in the interest of the participants and beneficiaries of the
				programs funded under this section—
									(A)for the exclusive
				purpose of—
										(i)providing
				benefits to participants and their beneficiaries; and
										(ii)defraying
				reasonable expenses of administering the functions of the Fund;
										(B)with the care,
				skill, prudence, and diligence under the circumstances then prevailing that a
				prudent person acting in a like capacity and familiar with such matters would
				use in the conduct of an enterprise of a like character and with like
				aims;
									(C)by diversifying
				investments so as to minimize the risk of large losses and to avoid
				disproportionate influence over a particular industry or firm, unless under the
				circumstances it is clearly prudent not to do so; and
									(D)in accordance
				with governing documents and instruments insofar as such documents and
				instruments are consistent with this subsection.
									(2)Prohibitions
				with respect to members of the Investment BoardNo member of the
				Investment Board shall—
									(A)deal with the
				assets of the Fund in the interest of that member or for that member's own
				account;
									(B)in an individual
				or in any other capacity act in any transaction involving the assets of the
				Fund on behalf of a person (or represent a person) whose interests are adverse
				to the interests of the Fund, the Postal Service, or the interests of
				participants or beneficiaries; or
									(C)receive any
				consideration for the member’s own personal account from any person dealing
				with the assets of the Fund.
									(3)Ethical
				standardsThe Investment Board shall abide by all applicable laws
				and regulations regarding investment decisions, including section 208 of title
				18.
								(4)BondingThe
				Investment Board shall prescribe and publish in the Federal Register
				appropriate rules regarding bonding for any persons handling funds or other
				property of the Fund.
								(5)Audit and
				report
									(A)In
				generalThe Fund shall annually engage an independent qualified
				public accountant to audit the financial statements of the Fund.
									(B)SubmissionNot
				later than 180 days after the end of each of the Fund's fiscal years, the Fund
				shall submit an annual management report to the Congress.
									(C)CommentEach
				management report under this subparagraph shall include—
										(i)a
				statement of financial position;
										(ii)a statement of
				operations;
										(iii)a statement of
				cash flows;
										(iv)a statement on
				internal accounting and administrative control systems;
										(v)the report
				resulting from an audit of the financial statements of the Fund conducted under
				subparagraph (A); and
										(vi)any other
				comments and information necessary to inform the Congress about the operations
				and financial condition of the Fund.
										(g)Means of
				financingFor all purposes of the Congressional Budget Act of
				1974, the Balanced Budget and Emergency Deficit Control Act of 1985, and
				chapter 11 of title 31 and notwithstanding section 20 of the Office of
				Management and Budget Circular No. A–11, the purchase or sale of non-Federal
				assets (other than gains or losses from such transactions) by the Fund shall be
				treated as a means of
				financing.
							.
				(b)Government
			 contributionsSection 8906(g)(2)(A) of title 5, United States
			 Code, is amended by striking September 30, 2016 and inserting
			 September 30, 2012.
				IIProduct
			 innovation
			201.Mail
			 performance incentivesSection
			 3622(c) of title 39, United States Code, is amended—
				(1)in paragraph
			 (13), by striking and at the end;
				(2)by redesignating
			 paragraph (14) as paragraph (15); and
				(3)by inserting
			 after paragraph (13) the following:
					
						(14)the effect of
				increased customer satisfaction and increased performance of services on the
				value of the mail for the general public, postal customers, and enterprises in
				the private sector that are engaged in the delivery of mail other than letters;
				and
						.
				202.New mail
			 classes
				(a)DefinitionSection
			 102 of title 39, United States Code, is amended—
					(1)in paragraph (9),
			 by striking and at the end;
					(2)in paragraph
			 (10), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(11)class of
				mail means a grouping of similar products that is—
								(A)differentiated by
				features, service levels, postage prices, and sorting requirements; and
								(B)that is—
									(i)defined in the
				Domestic Mail Classification Schedule, as in effect on the date of enactment of
				the Postal Accountability and Enhancement Act (Public Law 109–435; 120 Stat.
				3198); or
									(ii)established by
				the Postal Regulatory Commission under section
				3643.
									.
					(b)Annual
			 limitationsSection 3622(d)(2)(A) of title 39, United States
			 Code, is amended by striking the Domestic Mail Classification Schedule
			 as in effect on the date of enactment of the Postal Accountability and
			 Enhancment Act and inserting section 102(11).
				(c)New classes of
			 mail
					(1)In
			 generalSubchapter III of chapter 36 of title 39, United States
			 Code, is amended by adding at the end the following:
						
							3643.New classes
				of mail
								(a)In
				generalUpon request of the Postal Service, the Postal Regulatory
				Commission may establish new classes of mail.
								(b)Criteria
									(1)Market-dominant
				classes of mailThe Postal Regulatory Commission may establish a
				new class of mail that contains market-dominant products if the Postal
				Regulatory Commission determines that the Postal Service exercises sufficient
				market power in the sale of the products to effectively set the price of the
				products substantially above costs, raise prices for the products
				significantly, decrease the quality of the products, or decrease output of the
				products, without risk of losing a significant share of the market to
				enterprises in the private sector offering similar products.
									(2)Products
				covered by postal monopolyThe Postal Regulatory Commission may
				establish a new class of mail that contains a product covered by the postal
				monopoly that is subject to the requirements of section 3622(d)(1). For
				purposes of this paragraph, the term product covered by the postal
				monopoly means a product the conveyance or transmission of which is
				reserved to the United States under section 1696 of title 18, subject to the
				exception set forth in the last sentence of section 409(e)(1).
									(3)Additional
				considerationsIn making a determination under this section, the
				Postal Regulatory Commission shall consider—
										(A)the availability
				and nature of enterprises in the private sector engaged in the delivery of the
				product involved;
										(B)the views of
				postal customers that use the product involved on the appropriateness of the
				proposed action; and
										(C)the likely impact
				of the proposed action on small business concerns, as defined for purposes of
				section 3641(h).
										(c)Notification
				and publication requirements
									(1)Notification
				requirementAt the time the Postal Service makes a request under
				subsection (a), the Postal Service shall file with the Postal Regulatory
				Commission and publish in the Federal Register a notice describing the basis
				for the determination by the Postal Service that the new class of mail
				requested to be added satisfies the requirements under subsection (b). Section
				504(g) shall apply with respect to any information required to be filed under
				this paragraph.
									(2)Publication
				requirementThe Postal Regulatory Commission shall publish in the
				Federal Register a revised list of classes of mail whenever the Postal
				Regulatory Commission changes the list of classes of mail containing
				market-dominant products. A revised list shall indicate in what manner and on
				which date any previous list is superseded.
									(d)ProhibitionExcept
				as provided in section 3641, a class of mail that involves the physical
				delivery of letters, printed matter, or packages may not be offered by the
				Postal Service unless it has been assigned as a new class of mail under this
				chapter or by or under any other provision of law.
								(e)RegulationsNot
				later than 9 months after the date of enactment of this section, the Postal
				Regulatory Commission shall issue (and may from time to time thereafter revise)
				regulations to carry out this
				section.
								.
					(2)Technical and
			 conforming amendmentThe
			 table of sections for subchapter III of chapter 36 of title 39, United States
			 Code, is amended by adding at the end the following:
						
							
								3643. New classes of
				mail.
							
							.
					203.Experimental
			 productsSection 3641(e)(2) of
			 title 39, United States Code, is amended by striking if the total
			 revenues that are anticipated, or in fact received, by the Postal Service from
			 such product do not exceed $50,000,000 in any year, subject to subsection
			 (g).
			204.Chief Product
			 Innovation Officer
				(a)DesignationThe
			 Postmaster General shall designate a senior officer within the Postal Service
			 to serve as Chief Product Innovation Officer.
				(b)QualificationsThe
			 individual designated as Chief Product Innovation Officer shall have experience
			 that reflects a wide range of knowledge of the Postal Service, postal
			 customers, marketing, and product innovation.
				(c)DutiesThe
			 Chief Product Innovation Officer shall lead the development or improvement of
			 products that—
					(1)serve the public
			 good;
					(2)increase the
			 value of postal products and services; and
					(3)increase the
			 volume of mail handled by the Postal Service.
					(d)Postal
			 innovation reportThe Chief Product Innovation Officer shall
			 submit an annual report to the Commission, the Committee on Homeland Security
			 and Governmental Affairs of the Senate, and the Committee on Oversight and
			 Government Reform of the House of Representatives that includes, at a minimum,
			 a description of any products created or changed by the Postal Service during
			 the preceding year, including any experimental or nonpostal products.
				205.Uncollected
			 postageThe Postal Service, in
			 consultation with the Chief Postal Inspector and the Inspector General of the
			 Postal Service, shall develop a program to increase compliance with postage
			 requirements, including compliance with fraud investigations, equipment review,
			 and reinforcement of applicable policies.
			IIIWorkforce
			301.Treatment of
			 surplus contributions to Federal employees retirement systemSection 8423(b) of title 5, United States
			 Code, is amended—
				(1)by redesignating
			 paragraph (5) as paragraph (6); and
				(2)by inserting
			 after paragraph (4) the following:
					
						(5)(A)In this paragraph, the
				term surplus postal contributions means the amount by which the
				amount computed under paragraph (1)(B) is less than zero.
							(B)For each fiscal year in which the
				amount computed under paragraph (1)(B) is less than zero, upon request of the
				Postmaster General, the Director shall transfer to the United States Postal
				Service from the Fund an amount equal to the surplus postal contributions for
				that fiscal year for use in accordance with this paragraph.
							(C)For each of fiscal years 2012, 2013,
				and 2014, if the amount computed under paragraph (1)(B) is less than zero, a
				portion of the surplus postal contributions for the fiscal year shall be used
				by the United States Postal Service for the cost of providing payments to
				employees of the United States Postal Service who voluntarily separate from
				service before October 1, 2014. Notwithstanding section 3523(b)(3)(B), payments
				under this subsection may be in the amount determined appropriate by the United
				States Postal Service.
							(D)Any surplus postal contributions for a
				fiscal year not expended under subparagraph (C) may be used by the United
				States Postal Service for the purposes of—
								(i)repaying any obligation issued
				under section 2005 of title 39; or
								(ii)making required payments
				to—
									(I)the Employees’ Compensation Fund
				established under section 8147;
									(II)the Employees Health Benefits Fund
				established under section 8909; or
									(III)the Civil Service Retirement and
				Disability
				Fund.
									.
				302.Medicare
			 coordination efforts for postal service retireesThe Postmaster General, in consultation with
			 the Director of the Office of Personnel Management and the Administrator of the
			 Centers for Medicare & Medicaid Services, shall develop an educational
			 program to encourage the voluntary use of the Medicare program for hospital
			 insurance benefits under part A of title XVIII of the Social Security Act (42
			 U.S.C. 1395c et seq.) (commonly known as Medicare Part A) and
			 the Medicare program for supplementary medical insurance benefits under part B
			 of title XVIII of the Social Security Act (42 U.S.C. 1395j et seq.) (commonly
			 known as Medicare Part B) for eligible employees that may
			 benefit from enrollment, the objective of which shall be to—
				(1)educate employees
			 and retirees on how Medicare benefits can interact or supplement the benefits
			 of the employee or retiree under the Federal Employee Health Benefit Program;
			 and
				(2)reduce costs to
			 the Federal Employee Health Benefit Program, beneficiaries, and the Postal
			 Service by coordinating services with the Medicare program.
				303.Labor
			 disputesSection 1207(c) of
			 title 39, United States Code, is amended by adding at the end the
			 following:
				
					(4)Nothing in this title shall be
				construed to limit the factors an arbitration board may take into consideration
				in rendering a decision under this
				subsection.
					.
			304.Supervisory
			 and other managerial organizationsSection 1004 of title 39, United States
			 Code, is amended—
				(1)in subsection
			 (b), in the second sentence, by inserting as provided under subsection
			 (d) and any changes in, or termination of, pay policies and schedules and
			 fringe benefit programs for members of the supervisors’ organization as
			 provided under subsection (e) before the period; and
				(2)in subsection
			 (e)(1), by inserting , or termination of, after any
			 changes in.
				305.Applicability
			 of provisions relating to reductions in forceSection 1005 is amended by adding at the end
			 the following:
				
					(g)(1)Except as otherwise
				provided under a collective bargaining agreement entered into under chapter 12,
				subchapter I of chapter 35 of title 5 (including the regulations implementing
				such subchapter) shall apply to employees of the Postal Service who hold
				positions that are represented by a bargaining representative recognized under
				section 1203.
						(2)Before carrying out any reduction in
				force in accordance with paragraph (1), the Postmaster General shall submit a
				report to the Committee on Homeland Security and Governmental Affairs of the
				Senate, the Committee on Oversight and Government Reform of the House of
				Representatives, and Director of the Office of Personnel Management indicating
				the extent of the reduction in force and how the Postal Service will comply
				with section 3502(a)(4) of title
				5.
						.
			306.Executive
			 compensationSection 3686(b)
			 of title 39, United States Code, is amended—
				(1)in paragraph (1), by striking
			 payable to the Vice President under section 104 of title 3 and
			 inserting payable for a position on level I of the Executive Schedule
			 under section 5312 of title 5; and
				(2)by striking
			 subsection (c) and inserting the following:
					
						(c)Exceptions for
				critical positions
							(1)In
				generalThe Board of Governors may allow not more than 12
				officers or employees of the Postal Service in critical senior executive or
				equivalent positions to receive total annual compensation in an amount not to
				exceed 135 percent of the amount determined under paragraph (2).
							(2)AmountThe
				amount determined under this paragraph shall be the amount payable, as of the
				end of the calendar year in which the payment is received, for a position
				at—
								(A)level I of the
				Executive Schedule under section 5312 of title 5, for the Postmaster
				General;
								(B)level II of the
				Executive Schedule under section 5313 of title 5, for the Deputy Postmaster
				General; and
								(C)level III of the
				Executive Schedule under section 5314 of title 5, for any other officer or
				employee.
								(3)NoticeNot
				later than 30 days after the date on which the first payment is made at a rate
				of pay authorized under this subsection, the Board of Governors shall submit to
				the Director of the Office of Personnel Management and Congress a written
				notice that shall include—
								(A)the name of the
				officer or employee receiving the payment;
								(B)a description of
				the critical nature of the duties and responsibilities of the officer or
				employee; and
								(C)a discussion of
				the basis for determining that the amount of the payment is
				warranted.
								.
				
